DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  “capactive” should be “capacitive”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
For claim 1, it is not understood how “the outer electrode forms an inner base of a lower portion of the harvester housing to provide a local ground reference.”  A ground potential is understood in the art to be 0 volts or a low, constant voltage.  However, Applicant’s rectifier (201 of Figure 4 and claim 2) will not perform proper AC/DC conversion if the signal from the outer electrode is held at a constant or ground potential.  Applicant’s Specification and Drawings do not explicitly teach how the ground potential is generated.  Therefore, the term “local ground reference” in this context is not understood.  For the purposes of examination, Examiner will interpret “the outer electrode forms an inner base of a lower portion of the harvester housing to provide a local ground reference” as “the outer electrode forms an inner base of a lower portion of the harvester housing without a connection to an earth ground”, in accordance with [0003] of Applicant’s Specification.
For claim 2, the circuit of claim 1 is not required to be “for a sensing application” as required by claim 2.  For the purposes of examination, Examiner will interpret “wherein the circuit for a sensing application further comprises:” as “wherein the circuit further comprises:”.
For claim 9, the energy harvester of claim 1 does not comprise a high-side switch or a storage capacitor.  For the purposes of examination, examiner will interpret claim 9 to depend from claim 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koo et al (US 10,192,678).
For claim 1, Koo teaches an energy harvester to harvest energy using stray electric-field from low- voltage AC power lines without a physical grounding connection (as understood by Figures 2a-c and col. 4, lines 38-52), the energy harvester comprising: 
an inner electrode (510 of 300), wherein the inner electrode forms an inner periphery of an upper portion of a harvester housing (upper portion comprising 510 of ; 
an outer electrode (520 of 300), wherein the outer electrode forms an inner base of a lower portion (lower portion comprised of 520 of 200 and 520 of 300, as understood by examination of Figure 2a-c, col. 4, lines 38-52 and col. 5, lines 29-33); and 
a circuit (400, Figure 1a), wherein the circuit is housed within the lower portion of the harvester housing (col. 5, lines 29-33) to direct stored energy and control an energy discharge (as understood by examination of Figure 1a and col 5, line 23-col 6, line 50).
For claim 3, Koo teaches wireless sensing (via 420 and 440) but fails to explicitly teach a computer readable program as claimed.
Although not explicitly stated, a CPU such as 440 would inherently require programming via executable code in order to perform the function of “sensing value of current output from the sensor CT 200 is compared with a reference value of current and then it may be determined that there is an abnormal current when the sensing value of current exceeds the reference value of current” (col. 5, lines 52-57).
Thus, the modified version of Koo teaches:
the energy harvester implements a computer readable program for wireless sensing (as understood by examination of Figure 1a and col. 5, lines 52-57); and 
the computer readable program comprises at least one of a time-based wireless sensing application (“when the sensing value of the current exceeds the reference value of current”, col. 5, lines 52-57), an event-based wireless sensing application, a continuous wireless sensing application and a sparse wireless sensing application.
For claim 4
an inductive pick-up (200) for sensing an on/off state of an appliance (an on/off state of an appliance would alter the current sensed by 200).  It is noted that since the energy harvester of claim 1 does not comprise an appliance, only the capability to detect an on/off state of an appliance via an AC power line is required.
Note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
For claim 5
the energy harvester is adapted to harvest an energy up to 270 J in at least 12 minutes using the capacitive energy harvester with a length of at least 14 cm deployed at least 10 cm above ground (via implementing on or more 300, as understood by col. 5, lines 12-15).
Note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
For claim 6
harvested energy is scalable by changing a dimension of the energy harvester (via implementing one or more 300, as understood by col. 5, lines 12-15) and a placement above the ground (placement of 300a-300c, as understood by examination of the Figures).
For claim 7, Koo further teaches:
the inner electrode clamps a bare as well as an insulated wire bundle (capable of, col. 1, lines 30-52).  It is noted that since the energy harvester of claim 1 does not comprise a wire bundle, the claim only requires the ability to perform said limitation). 
Note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo.
For claim 2, Koo further teaches that the circuit further comprises:
a wireless master control unit (440); and 
an antenna (490), wherein the antenna is connected directly to the wireless MCU (as understood by examination of Figure 1a).
Koo fails to distinctly disclose:
a diode rectifier bridge, wherein the diode rectifier bridge is connected to the inner electrode and the outer electrode; 
a storage capacitor, wherein a first conducting plate of the storage capacitor is connected with the positive output of the rectifier and a second conducting plate of the storage capacitor is connected with negative (ground) output of rectifier circuit; 
a high side switch, wherein the high side switch is connected to the storage capacitor for power management and control; 
wherein the wireless MCU is connected to the high side switch.
However, Koo teaches:
each current transformer may include an AC/DC converter (col. 5, lines 16-19);
a storage battery (not shown) may be a capacitor (col. 6, lines 21-33); and
an over-current protection circuit receives the power generated by CT 300 such that “if there is an over-current or abnormal current such as a short circuit or electric leakage, the over-current protection unit 434 may prevent causing a serious damage to a load and so on. The over-current protection unit 434 senses it and automatically interrupts a circuit to protect the load and so on” (col. 5, lines 40-51).
Examiner takes official notice that a diode rectifier bridge is a notoriously old and well-known form of AC/DC conversion.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Koo’s AC/DC converter using a diode rectifier bridge since it merely relates to a specific-for-broad substitution, i.e., any person having ordinary skill in the art would have easily recognized that a generic teaching of an AC/DC converter suggests that any well-known AC/DC conversion circuitry can/should 
The modified version of Koo as defined above teaches:
a diode rectifier bridge, wherein the diode rectifier bridge is connected to the inner electrode and the outer electrode (as understood by examination of Figure 1a); 
a storage capacitor, wherein a first conducting plate of the storage capacitor is connected with the positive output of the rectifier and a second conducting plate of the storage capacitor is connected with negative (ground) output of rectifier circuit (as understood by examination of Figure 1a and col. 6, lines 21-33); 
The modified version of Koo as defined above fails to distinctly disclose:
a high side switch, wherein the high side switch is connected to the storage capacitor for power management and control; 
wherein the wireless MCU is connected to the high side switch.
Examiner takes official notice that interrupting a power supply from a circuit is notoriously old and well known to be performed using a switch.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Koo’s over-current protection circuit 434 such that a switch interrupts the power supply when an over-current is detected since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
The modified version of Koo as defined above teaches:
a high side switch (within 434), wherein the high side switch is connected to the storage capacitor for power management and control (as understood by examination of Figure 1a); 
wherein the wireless MCU is connected to the high side switch (as understood by examination of Figure 1a).
For claim 8, the modified version of Koo as defined above teaches a high side switch but fails to teach the type of switches, the value of on-state current and the value of the off-state quiescent current.
Examiner takes official notice that numerous types of switches can be used to interrupt a power supply such as a bipolar junction transistor (BJT) or a junction-gate field effect transistor (JFET).  
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement the switch within Koo’s over-current protection circuit 434 using a BJT or JFET since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
The modified version of Koo fails to distinctly disclose the value of on-state current and the value of the off-state quiescent current.
However, it would have been obvious to one of ordinary skill in the art at the time of invention to use a BJT or JFET for the high side switch on-state current of 70 nA and and an off-state quiescent current of 100 pA since it has been held that discovering an optimum values of a result effective variables, respectively, involve only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It would have been obvious to any person having ordinary skill in the art who knows that the such relationships can be easily set by selecting specific values for the components in Koo’s invention, and because said components can be set to any values desired, the creating the claimed relationships would only involve routine "design optimization", which has been held to be within the ordinary capabilities of a person having ordinary skill in the art.  Applicant should also note In re Aller, 105 USPQ 233 (1955) where it was held that optimizing particular values is obvious to a person of ordinary skill in the art (who would easily be able to set different values within the range of possible values in order to arrive at the best value by simple experimentation).  Note also that the Aller holding is consistent with the recent Supreme Court decision in KSR International v. Teleflex, Inc., 82 USPQ2d 1385 (2007) which also discussed the obviousness of "design optimization" where a reference is silent on such optimized values.
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL C PUENTES/Primary Examiner, Art Unit 2849